Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1364
               Lower Tribunal Nos. F19-14566B, F20-3843
                          ________________


                            Dewey Johnson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

     Dewey Johnson, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed. See Fernandez v. State, 627 So. 2d 1 (Fla. 3d DCA 1993).